579 F.3d 969 (2009)
UNITED STATES of America, Plaintiff-Appellee,
v.
State of WASHINGTON; Swinomish Indian Tribal Community; Lummi Nation; Upper Skagit Indian Tribe; Confederated Tribes and Bands of the Yakama Indian Nation; Tulalip Tribes; Port Gamble S'Klallam Indian Tribe; Jamestown S'Klallam Indian Tribe, Defendants-Appellees,
v.
Samish Indian Tribe, Movant-Appellant.
No. 08-35794.
United States Court of Appeals, Ninth Circuit.
August 19, 2009.
Anastasia K. Bartlett, Assistant U.S., Office of the U.S. Attorney, Seattle, WA, Elizabeth Ann Peterson, U.S. Department of Justice, Washington, DC, Peter C. Monson, Esquire, U.S. Dept. of Justice, Denver, CO, for Plaintiff-Appellee.
Michael S. Grossmann, Assistant Attorney General, Joseph Earl Shorin, III, Esquire, Assistant Attorney General, Fronda Colleen Woods, Assistant Attorney General, AGWA-Office of the Washington Attorney General, Olympia, WA, James M. Jannetta, Alix Foster, Office of the Tribal Attorney, La Conner, WA, Mary Michelle Neil, Lummi Indian Nation Office of the Reservation Attorney, Daniel Alan Raas, Harry Laurence Johnsen, Raas, Johnsen & Stuen, P.S., Bellingham, WA, Harold Chesnin, Law Office of Harold Chesnin, Seattle, WA, David Stoller Hawkins, Upper Skagit Indian Tribe, Sedro Wooley, WA, Lauren Patricia Rasmussen, Esquire, Mason D. Morisset, Morisset, Schlosser, Jozwiak & McGaw, Seattle, WA, Tim Weaver, Law Office of Tim Weaver, Yakima, WA, Craig J. Dorsay, Esquire, Lea Ann Easton, Dorsay & Easton LLP, Portland, OR, Lauren Patricia Rasmussen, Esquire, for Defendants-Appellees.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be heard en banc pursuant to Circuit Rule 35-3.